Bubb, J. (dissenting in part):
I dissent from so much of the prevailing opinion as holds that the general legacies are a charge upon the residuary real *484estate. The evidence as to the circumstances of the testatrix when the will was made, the lack of clear evidence that she at that time knew the exact amount of her personal estate, the long period that elapsed between the execution of the will and her death, and the rather small discrepancy between the legacies and the amount of the personalty as it was found to exist at the former date, is insufficient to sustain a finding of intention so to charge such legacies. Neither do I think that, considering the lapse of time between the date of the will and the date of testator’s death, the fact that the will contained a power of sale which might have been included therein as a matter of precaution in case of subsequently accruing indebtedness, is sufficient to sustain such finding. I further dissent upon the ground that where there are general legacies in a will, a specific devise and a general residuary clause disposing of both the real and personal estate, a purchaser from a devisee is not required, at his peril, to determine as to the existence of sufficient personal property to pay the legacies under the circumstances here disclosed. This decision may tend to disturb many generally accepted titles.
Judgment modified in accordance with opinion, and as so modified affirmed, with costs to each group of respondents. Order to be settled before Mr. Justice Thomas.